Title: From David Humphreys to Hugh Hughes, 7 August 1782
From: Humphreys, David
To: Hughes, Hugh


                  
                     Sir
                     Head Quarters Newburgh Augst 7th 1782
                  
                  I enclose you a Letter from Colo. Swift respecting the expence incurred by keeping his Waggon Horses throughout the Winter; on the subject of which I am commanded by His Excellency to inform you it is his pleasure; that ways & means may be devised, if possible for the payment of this expence before the Horses, are returned in; but in case you are not able to pay the Money that you adjust the account & cause the payment to be secured in the most speedy & effectual manner in your power.  I am Sir &c.
                  
                     Dd Humphrys
                  
               